DETAILED ACTION
This office action is in response to communication filed on April 5, 2021.

Response to Amendment
Amendments filed on April 5, 2021 have been entered.
Claim 1, 5, 9-12, 14 and 19-20 remain cancelled.
Claims 2, 4, 7, 15 and 18 have been amended.
Claims 2-4, 6-8, 13, 15-18 and 21-31 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 04/05/2021, with respect to the objections to claims 4, 7 and 18 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 9-12), filed on 04/05/2021, with respect to the rejections of claims 2-4, 6-8, 13, 15-18 and 21 under pre-AIA  35 U.S.C. 103(a) have been fully considered but are moot in view of new grounds of rejection.

Examiner’s Note
Claims 2-4, 6-8, 13, 15-18 and 21-31 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Subject Matter Eligibility Test, claim 2 is not directed to a judicial exception, therefore the claim is eligible at Prong One of revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 15 is not directed to a judicial exception, therefore the claim is eligible at Prong One of revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-4, 6-8, 13, 16-18 and 21-31, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:
Claim language “the same transcutaneous glucose sensor” should read “the .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-8, 13, 15-18 and 21-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rule (US 20090157430 A1), hereinafter ‘Rule’, in view of Jin (US 20040186365 A1), hereinafter ‘Jin’, and in further view of Hayter (US 20080081977 A1), hereinafter ‘Hayter’, and Cronrath (US 20090099864 A1, IDS record), hereinafter ‘Cronrath’.
Regarding claim 2. (Currently amended) 
Rule discloses:
A method for configuring alert settings of a glucose monitoring system (Fig. 3, item 102 – “monitoring device”, [0003], [0007]-[0008]: a method for configuring patient monitoring devices is described, the monitoring devices monitoring glucose levels of a patient (see [0056]-[0057])), the method comprising: 
monitoring, by an on body device (Fig. 4, item 400 – “sampling and analyzing system”) configured to be positioned on a body of a user (Fig. 3, item 302 – ‘patient’; Fig. 4, item 402 – “fluid source”), a glucose level of the user ([0056]-[0057]: a sampling and analyzing system is used to measure blood glucose concentration), wherein the on body device comprises a transcutaneous glucose sensor (Fig. 4, items 404 and 412 – “fluid system” and “optical system”) coupled with a transmitter unit (Fig. 4, item 414 – “display system”, [0058]-[0059], [0073]: the sampling and analyzing system includes a fluid handling system that draws blood samples from a vein or artery of a patient, an optical system that analysis the sample for determining blood glucose concentration (see also [0068]), and a display system for communicating the measured blood glucose concentration over a communications connection), and wherein a portion of the transcutaneous glucose sensor is configured to be positioned in the body of the user and sense the glucose level of the user ([0058]-[0059]: the fluid handling system draws blood samples from a vein or artery of a patient, while the optical system analyzes the samples for determining blood glucose concentration (see also [0062] regarding sensors being incorporated into the fluid system)); 
wirelessly transmitting, by the transmitter unit of the on body device, data ([0050], [0055], [0073]: display system of the sampling and analyzing system, which is part of the monitoring device (see [0056]), wirelessly transmits measured data to a computer system (Fig. 28, item 2810 – “medical data server”, [0234], [0261])); 
patient data including measurement data (see [0265]) is provided to the monitoring device); 
receiving, by the first receiver device (Fig. 28, item 2850a – “monitoring device”), a set of configurable alert settings initially set to a first configuration by the user ([0262], [0270]: medical data server includes a monitoring device setting module which supplies settings to the monitoring device, with these settings including patient’s previous monitoring parameters), wherein the set of configurable alert settings are associated with the glucose level of the user ([0264]-[0265]: settings include parameters used for monitoring concentration of glucose in the patient (see [0252])); 
establishing, by the first receiver device (Fig. 28, item 2850a – “monitoring device”), a first wireless communication link with a remote server (Fig. 28, item 2810 – “medical data server”, [0261], [0264]: medical data server accepts data from monitoring devices through wireless communications (see [0050], [0073]); examiner interprets communications being established from either side); 
transmitting, by the first receiver device (Fig. 28, item 2850a – “monitoring device”), the set of configurable alert settings to the remote server ([0265], [0270]: when a patient is moved, patient’s data including settings, is moved to a new monitoring device through the medical data server);
establishing, by a secondary receiver device (Fig. 28, item 2850b – “monitoring device”), a second wireless communication link with the remote server ([0261], [0264]: medical data server can provide data to monitoring devices through wireless communications (see [0050], [0073]); examiner interprets communications being established from either side); 
receiving, by the secondary receiver device (Fig. 28, item 2850b – “monitoring device”), the set of configurable alert settings from the remote server ([0265], [0270]: when a patient is moved, patient’s data including settings, is moved to a new monitoring device through the medical data server); and
receiving, by the secondary receiver device (Fig. 28, item 2850b – “monitoring device”), a second sensor data indicative of the glucose level of the user ([0265], [0270]: when a patient is moved, patient’s data including previous measurements, is moved to a new monitoring device through the medical data server), 
wherein the second sensor data is also based on the glucose level of the user sensed by the same transcutaneous glucose sensor of the on body device from which the first sensor data is based ([0261], [0265]-[0266]: measurement data corresponds to blood glucose concentration (see also [0073])).

Rule does not disclose:
	the glucose level of the user is an in vivo glucose level of the user;
wirelessly transmitting, by the transmitter unit of the on body device, data according to a Bluetooth communication protocol; 
receiving, by a first receiver device comprising a first smart phone, a first sensor data indicative of the in vivo glucose level of the user from the on body device, wherein the first sensor data is based on the in vivo glucose level of the user sensed by the transcutaneous glucose sensor of the on body device; and

wherein the second sensor data is received while the same transcutaneous glucose sensor of the on body device is monitoring the in vivo glucose level of the user.

Regarding the glucose level of the user is an in vivo glucose level of the user; receiving, by a first receiver device, a first sensor data indicative of the in vivo glucose level of the user from the on body device, wherein the first sensor data is based on the in vivo glucose level of the user sensed by the transcutaneous glucose sensor of the on body device; Jin teaches:
	“The present invention relates to continuous glucose monitoring systems. More specifically, the present invention relates to an in-vivo continuous glucose monitoring system which detects glucose levels continuously and transfers the detected glucose level information at predetermined time intervals to data processing devices for monitoring, diagnosis and analysis” ([0002]: an in vivo continuous glucose monitoring system is used to detect glucose levels of patients, with this information being transferred to data processing devices for monitoring and analysis (see also [0031])); and
“A continuous glucose monitoring system in accordance with one embodiment of the present invention includes a sensor configured to detect one or more glucose levels, a transmitter operatively coupled to the sensor, the transmitter configured to receive the detected one or more glucose levels, the transmitter further configured to transmit signals corresponding to the detected one or more glucose levels, a receiver operatively coupled to the transmitter configured to receive transmitted signals corresponding to the detected one or more glucose levels …” ([0003]: a receiver unit is configured to receive signals transmitted by a transmitter unit coupled to the sensor, the signals corresponding to detected glucose levels (see also [0030] regarding the system including one or more receiver units)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin to implement an in vivo glucose level of the user; and to receive, by a first receiver device, a first sensor data indicative of the in vivo glucose level of the user from the on body device, wherein the first sensor data is based on the in vivo glucose level of the user sensed by the transcutaneous glucose sensor of the on body device, in order to detect glucose levels continuously and transfer this information to data processing devices for monitoring, diagnosis and analysis, as discussed by Jin ([0002]).

Regarding wherein the second sensor data is received while the same transcutaneous glucose sensor of the on body device is monitoring the in vivo glucose level of the user, Hayter teaches:
“Analyte, e.g., glucose monitoring systems including continuous and discrete monitoring systems generally include a small, lightweight battery powered and microprocessor controlled system which is configured to detect signals proportional to the corresponding measured glucose levels using an electrometer, and RF signals to transmit the collected data. One aspect of certain analyte monitoring systems include a transcutaneous or subcutaneous analyte sensor configuration which is, for example, partially mounted on the skin of a subject whose analyte level is to be monitored” a glucose monitoring system implements a transcutaneous analyte sensor to monitor analyte (e.g., glucose) levels of a patient (see [0017]));
“In one embodiment of the present invention, the sensor 101 is physically positioned in or on the body of a user whose analyte level is being monitored. The sensor 101 may be configured to continuously sample the analyte level of the user and convert the sampled analyte level into a corresponding data signal for transmission by the transmitter unit 102. In one embodiment, the transmitter unit 102 is mounted on the sensor 101 so that both devices are positioned on the user's body. The transmitter unit 102 performs data processing such as filtering and encoding on data signals, each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103” ([0021]: sensor continuously samples the analyte level of the patient, with this data being transmitted by a transmitter unit to a primary receiver unit (first receiver device) of the glucose monitoring system); and
“Also shown in FIG. 1 is a secondary receiver unit 106 which is operatively coupled to the communication link and configured to receive data transmitted from the transmitter unit 102 ... Alternatively, the secondary receiver unit 106 may be configured with the same or substantially similar functionality as the primary receiver unit 104, and may be configured to be used in conjunction with a docking cradle unit for placement by bedside, for night time monitoring, and/or bi-directional communication device” ([0019]:  the glucose monitoring system includes a secondary receiver unit (secondary receiver device) configured to receive data transmitted by the transmitter unit (which is obtained from the same sensor), with this secondary receiver unit performing similar operations as the primary receiver unit).


Regarding wirelessly transmitting, by the transmitter unit of the on body device, data according to a Bluetooth communication protocol; receiving, by a first receiver device comprising a first smart phone, a first sensor data; and a secondary receiver device comprising a second smart phone; Cronrath teaches:
wirelessly transmitting, by the transmitter unit of the on body device (Fig. 1, item 114 – “portable medical device”, [0013], [0044]: a blood glucose meter is implemented as the portable medical device), data according to a Bluetooth communication protocol ([0011], [0017], [0046]: data transfer between a portable medical device and a mobile communications device is implemented using Bluetooth communication); and
receiving, by a receiver device (Fig. 1, item 112 – “mobile communications device”) comprising a phone ([0012], [0044]: a mobile phone is implemented as the mobile communications device), a first sensor data ([0017], [0021]: medical data including glucose level information is transmitted from portable medical device to mobile communication device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin and Hayter, and in further view of Cronrath, to wirelessly transmit, by the transmitter unit of the on body device, data 

Regarding claim 3. (Previously presented)
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule further discloses:
the set of configurable alert settings comprises one or more glucose threshold settings ([0252]: settings include acceptable range of concentrations).

Regarding claim 4. (Currently amended)
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule further discloses:
the first configuration comprises a setting indicative of a glucose threshold value ([0252]: settings include acceptable range of concentrations).

Rule does not explicitly disclose:

However, Rule teaches:
“In the illustrated embodiment, the monitoring device 102 includes a display 104 such as, for example, a touch-sensitive liquid crystal display. The display 104 can provide an interface that includes alerts, indicators, charts, and/or soft buttons” ([0043]: display interface includes information about blood glucose concentration as well as alerts (see [0219]-[0220])); and
“The patient data can be combined with other types of data, including patient monitoring intervals, confidence intervals, physical attributes of the patient, analyte level trends, other measurements, and/or other suitable information” ([0264]: patient data includes monitoring intervals and confidence intervals, which are transferred when patient is moved).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to activate an alarm of the second receiver device when the glucose threshold value is exceeded, in order to provide accurate continuous monitoring of patient health using the corresponding patient’s data.

Regarding claim 6. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule does not explicitly disclose:

changing one or more settings of the set of configurable alert settings.  

	However, Rule teaches:
“In some embodiments, the medical data server 2810 includes a patient records interface 2818 that assists in providing patient record information to monitoring devices 2850. The patient records interface 2818 can be configured, for example, to communicate with various devices, including different models of devices, devices with various kinds or versions of operating software or hardware, and/or devices made by different manufacturers. In some embodiments, the patient records interface 2818 prepares patient data such that it is presented to a device in a compatible and/or desirable format” ([0265]: patient data can be modified in order to be compatible with the new monitoring device characteristics (see also [0262] regarding updated settings being received by monitoring devices in response to different events)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to receive by the secondary receiver device, one or more modifications of the set of configurable alert settings, wherein the one or more modifications comprises: changing one or more settings of the set of configurable alert settings, in order to prepares patient data such that it is presented to a device in a compatible and/or desirable format, as discussed by Rule ([0265]).

Regarding claim 7. (Currently amended) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 26 as described above.
Rule does not explicitly disclose:
referencing a compatibility table prior to changing the one or more settings of the set of configurable alert settings to the format compatible with the secondary receiver device.  

However, Rule further teaches:
“In some embodiments, the medical data server 2810 includes a patient records interface 2818 that assists in providing patient record information to monitoring devices 2850. The patient records interface 2818 can be configured, for example, to communicate with various devices, including different models of devices, devices with various kinds or versions of operating software or hardware, and/or devices made by different manufacturers. In some embodiments, the patient records interface 2818 prepares patient data such that it is presented to a device in a compatible and/or desirable format” ([0265]: patient data can be modified in order to be compatible with the new monitoring device characteristics).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to reference a compatibility table prior to changing the one or more settings of the set of configurable alert settings to a format compatible with the secondary receiver device, in order to 

Regarding claim 8. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 7 as described above.
Rule does not explicitly disclose:
the compatibility table comprises a device type, a device manufacturer, and a software version.

However, Rule further teaches:
“In some embodiments, the medical data server 2810 includes a patient records interface 2818 that assists in providing patient record information to monitoring devices 2850. The patient records interface 2818 can be configured, for example, to communicate with various devices, including different models of devices, devices with various kinds or versions of operating software or hardware, and/or devices made by different manufacturers. In some embodiments, the patient records interface 2818 prepares patient data such that it is presented to a device in a compatible and/or desirable format” ([0265]: patient data can be modified in order to be compatible with the new monitoring device characteristics such as type of device, operating software, and manufacturer).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to incorporate the compatibility table comprising a device type, a device manufacturer, and a software 

Regarding claim 13. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule further discloses:
transmitting the set of configurable alert settings to the remote server further comprises transmitting an identifier associated with the first receiver device ([0265], [0270]: a patient’s identifier is implemented to query stored patient’s data utilized in the first receiver device, which implies this information also to be stored as part of patient’s data).  

Regarding claim 15. (Currently amended) 
Rule discloses:
A system (Fig. 28) comprising: 
an on body device (Fig. 4, item 400 – “sampling and analyzing system”) configured to be positioned on a body of a user (Fig. 3, item 302 – ‘patient’; Fig. 4, item 402 – “fluid source”), the on body device comprising: 
a transcutaneous glucose sensor (Fig. 4, items 404 and 412 – “fluid system” and “optical system”), wherein a portion of the transcutaneous glucose sensor is configured to be positioned in the body of the user and sense a glucose level of the user ([0058]-[0059]: the sampling and analyzing system includes a fluid handling system that draws blood samples from a vein or artery of a patient, and an optical system that analysis the sample for determining blood glucose concentration (see also [0062] regarding sensors being incorporated into the fluid system)); and 
a transmitter unit (Fig. 4, item 414 – “display system”) coupled with the transcutaneous glucose sensor ([0073]: the sampling and analyzing system includes a display system for communicating the measured blood glucose concentration over a communications connection), wherein the transmitter unit is configured to wirelessly transmit data ([0050], [0055], [0073]: display system of the sampling and analyzing system, which is part of the monitoring device (see [0056]), wirelessly transmits measured data to a computer system (Fig. 28, item 2810 – “medical data server”, [0234], [0261])); 
a first receiver device (Fig. 28, item 2850a – “monitoring device”), the first receiver device further comprising a first processor coupled with a first memory, the first memory storing instructions ([0075]: monitoring device can be run in a computer system having processor and memory capabilities storing software (see also [0278])) that, when executed by the first processor, cause the first processor to: 
receive a first sensor data indicative of the glucose level of the user ([0264]: patient data including measurement data (see [0265]) is provided to the monitoring device), 
receive a set of configurable alert settings initially set to a first configuration by the user ([0262], [0270]: medical data server includes a monitoring device setting module which supplies settings to the monitoring device, with these settings including patient’s previous monitoring parameters), wherein the set of configurable alert settings are settings include parameters used for monitoring concentration of glucose in the patient (see [0252])); 
establish a first wireless communication link with a remote server (Fig. 28, item 2810 – “medical data server”, [0261], [0264]: medical data server accepts data from monitoring devices through wireless communications (see [0050], [0073]); examiner interprets communications being established from either side), and transmit the set of configurable alert settings to the remote server ([0265], [0270]: when a patient is moved, patient’s data including settings, is moved to a new monitoring device through the medical data server); 
a secondary receiver device (Fig. 28, item 2850b – “monitoring device”), the secondary receiver device further comprising a second processor coupled with a second memory, the second memory storing instructions ([0075]: monitoring device can be run in a computer system having processor and memory capabilities storing software (see also [0278])) that, when executed by the second processor, cause the second processor to: 
establish a second wireless communication link with the remote server ([0261], [0264]: medical data server can provide data to monitoring devices through wireless communications (see [0050], [0073]); examiner interprets communications being established from either side), 
receive, from the remote server, the set of configurable alert settings ([0265], [0270]: when a patient is moved, patient’s data including settings, is moved to a new monitoring device through the medical data server), and 
when a patient is moved, patient’s data including previous measurements, is moved to a new monitoring device through the medical data server),
wherein the second sensor data is also based on the glucose level of the user sensed by the same transcutaneous glucose sensor of the on body device from which the first sensor data is based ([0261], [0265]-[0266]: measurement data corresponds to blood glucose concentration (see also [0073])).

Rule does not disclose:
	the glucose level of the user is an in vivo glucose level of the user;
the transmitter unit is configured to wirelessly transmit data according to a Bluetooth communication protocol;
the first receiver device comprising a first smart phone;
 receive a first sensor data indicative of the in vivo glucose level of the user from the on body device, wherein the first sensor data is based on the in vivo glucose level of the user sensed by the transcutaneous glucose sensor of the on body device; and
a secondary receiver device comprising a second smart phone;
wherein the second sensor data is received while the same transcutaneous glucose sensor of the on body device is monitoring the in vivo glucose level of the user.

Regarding the glucose level of the user is an in vivo glucose level of the user; and receive a first sensor data indicative of the in vivo glucose level of the user from the on body 
	“The present invention relates to continuous glucose monitoring systems. More specifically, the present invention relates to an in-vivo continuous glucose monitoring system which detects glucose levels continuously and transfers the detected glucose level information at predetermined time intervals to data processing devices for monitoring, diagnosis and analysis” ([0002]: an in vivo continuous glucose monitoring system is used to detect glucose levels of patients, with this information being transferred to data processing devices for monitoring and analysis (see also [0031])); and
“A continuous glucose monitoring system in accordance with one embodiment of the present invention includes a sensor configured to detect one or more glucose levels, a transmitter operatively coupled to the sensor, the transmitter configured to receive the detected one or more glucose levels, the transmitter further configured to transmit signals corresponding to the detected one or more glucose levels, a receiver operatively coupled to the transmitter configured to receive transmitted signals corresponding to the detected one or more glucose levels …” ([0003]: a receiver unit is configured to receive signals transmitted by a transmitter unit coupled to the sensor, the signals corresponding to detected glucose levels (see also [0030] regarding the system including one or more receiver units)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin to implement an in vivo glucose level of the user; and to receive a first sensor data indicative of the in vivo glucose level of the user from the on body device, wherein the first sensor data is based on the in vivo glucose 

Regarding wherein the second sensor data is received while the same transcutaneous glucose sensor of the on body device is monitoring the in vivo glucose level of the user, Hayter teaches:
“Analyte, e.g., glucose monitoring systems including continuous and discrete monitoring systems generally include a small, lightweight battery powered and microprocessor controlled system which is configured to detect signals proportional to the corresponding measured glucose levels using an electrometer, and RF signals to transmit the collected data. One aspect of certain analyte monitoring systems include a transcutaneous or subcutaneous analyte sensor configuration which is, for example, partially mounted on the skin of a subject whose analyte level is to be monitored” ([0001]: a glucose monitoring system implements a transcutaneous analyte sensor to monitor analyte (e.g., glucose) levels of a patient (see [0017]));
“In one embodiment of the present invention, the sensor 101 is physically positioned in or on the body of a user whose analyte level is being monitored. The sensor 101 may be configured to continuously sample the analyte level of the user and convert the sampled analyte level into a corresponding data signal for transmission by the transmitter unit 102. In one embodiment, the transmitter unit 102 is mounted on the sensor 101 so that both devices are positioned on the user's body. The transmitter unit 102 performs data processing such as filtering and encoding on data signals, each of sensor continuously samples the analyte level of the patient, with this data being transmitted by a transmitter unit to a primary receiver unit (first receiver device) of the glucose monitoring system); and
“Also shown in FIG. 1 is a secondary receiver unit 106 which is operatively coupled to the communication link and configured to receive data transmitted from the transmitter unit 102 ... Alternatively, the secondary receiver unit 106 may be configured with the same or substantially similar functionality as the primary receiver unit 104, and may be configured to be used in conjunction with a docking cradle unit for placement by bedside, for night time monitoring, and/or bi-directional communication device” ([0019]:  the glucose monitoring system includes a secondary receiver unit (secondary receiver device) configured to receive data transmitted by the transmitter unit (which is obtained from the same sensor), with this secondary receiver unit performing similar operations as the primary receiver unit).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, and in further view of Hayter, to receive the second sensor data while the same transcutaneous glucose sensor of the on body device is monitoring the in vivo glucose level of the user, in order to continuously sample the analyte level of the user, as discussed by Hayter ([0019], [0021]).

Regarding the transmitter unit is configured to wirelessly transmit data according to a Bluetooth communication protocol; the first receiver device comprising a first smart 
the transmitter unit (Fig. 1, item 114 – “portable medical device”, [0013], [0044]: a blood glucose meter is implemented as the portable medical device) is configured to wirelessly transmit data according to a Bluetooth communication protocol ([0011], [0017], [0046]: data transfer between a portable medical device and a mobile communications device is implemented using Bluetooth communication); and
a receiver device (Fig. 1, item 112 – “mobile communications device”) comprising a phone ([0012], [0044]: a mobile phone is implemented as the mobile communications device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin and Hayter, and in further view of Cronrath, to configure the transmitter unit to wirelessly transmit data according to a Bluetooth communication protocol; to incorporate the first receiver device comprising a first smart phone; and to incorporate the secondary receiver device comprising a second smart phone, in order to provide a convenient and transportable method for monitoring medical data using portable devices (i.e., smart phones) and wireless communication protocols (i.e., Bluetooth communication protocol).

Regarding claim 16. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 15 as described above.
Rule does not explicitly disclose:

wherein the one or more modifications comprises changing one or more settings of the set of configurable alert settings.

	However, Rule teaches:
“In some embodiments, the medical data server 2810 includes a patient records interface 2818 that assists in providing patient record information to monitoring devices 2850. The patient records interface 2818 can be configured, for example, to communicate with various devices, including different models of devices, devices with various kinds or versions of operating software or hardware, and/or devices made by different manufacturers. In some embodiments, the patient records interface 2818 prepares patient data such that it is presented to a device in a compatible and/or desirable format” ([0265]: patient data can be modified in order to be compatible with the new monitoring device characteristics (see also [0262] regarding updated settings being received by monitoring devices in response to different events)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to incorporate the instructions stored in the second memory that, when executed by the second processor of the secondary receiver device, further cause the second processor of the secondary receiver device to receive one or more modifications of the set of configurable 

Regarding claim 17. (Previously presented)
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 15 as described above.
Rule further discloses:
the set of configurable alert settings comprises one or more glucose threshold settings ([0252]: settings include acceptable range of concentrations).

Regarding claim 18. (Currently amended) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 15 as described above.
Rule further discloses:
the first configuration comprises a setting indicative of a glucose threshold value ([0252]: settings include acceptable range of concentrations).

Rule does not explicitly disclose:
the instructions stored in the second memory, when executed by the second processor of the secondary receiver device, further cause the second processor of the 
However, Rule teaches:
“In the illustrated embodiment, the monitoring device 102 includes a display 104 such as, for example, a touch-sensitive liquid crystal display. The display 104 can provide an interface that includes alerts, indicators, charts, and/or soft buttons” ([0043]: display interface includes information about blood glucose concentration as well as alerts (see [0219]-[0220])); and
“The patient data can be combined with other types of data, including patient monitoring intervals, confidence intervals, physical attributes of the patient, analyte level trends, other measurements, and/or other suitable information” ([0264]: patient data includes monitoring intervals and confidence intervals, which are transferred when patient is moved).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to incorporate the instructions stored in the second memory that, when executed by the second processor of the secondary receiver device, further cause the second processor of the secondary receiver device to activate an alarm of the secondary receiver device when the glucose threshold value is exceeded, in order to provide accurate continuous monitoring of patient health using the corresponding patient’s data.

Regarding claim 21. (Previously presented) 

Rule further discloses:
the instructions stored in the first memory, when executed by the first processor of the first receiver device, further cause the first processor of the first receiver device to transmit the set of configurable alert settings and an identifier associated with the first receiver device to the remote server ([0265], [0270]: a patient’s identifier is implemented to query stored patient’s data utilized in the first receiver device, which implies this information also to be stored as part of patient’s data).  

Regarding claim 22. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule further discloses:
the set of configurable alert settings comprises alarm settings ([0265]: patient data includes alarm information (see also [0219]-[0220])).  

Regarding claim 23. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule does not explicitly disclose:
the set of configurable alert settings comprises reminder settings.  


	“In block 2765, the method 2700 returns to block 2705 to await the start of the next measurement cycle, which may be within about one to about thirty minutes (e.g., every fifteen minutes). In some embodiments, the next measurement cycle begins at a different time than normally scheduled in cases in which the estimated glucose concentration lies outside the acceptable range of concentrations under the glycemic protocol” ([0254]: measurements are taken following an schedule (analogous to reminders)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to incorporate the set of configurable alert settings comprising reminder settings, in order to provide accurate continuous monitoring of patient health using the corresponding patient’s data.

Regarding claim 24. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 16 as described above.
Rule further discloses:
the set of configurable alert settings comprises alarm settings ([0265]: patient data includes alarm information (see also [0219]-[0220])).  

Regarding claim 25. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 16 as described above.

the set of configurable alert settings comprises reminder settings.  

However, Rule further teaches:
	“In block 2765, the method 2700 returns to block 2705 to await the start of the next measurement cycle, which may be within about one to about thirty minutes (e.g., every fifteen minutes). In some embodiments, the next measurement cycle begins at a different time than normally scheduled in cases in which the estimated glucose concentration lies outside the acceptable range of concentrations under the glycemic protocol” ([0254]: measurements are taken following an schedule (analogous to reminders)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rule in view of Jin, Hayter and Cronrath to incorporate the set of configurable alert settings comprising reminder settings, in order to provide accurate continuous monitoring of patient health using the corresponding patient’s data.

Regarding claim 26. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 6 as described above.
Rule further discloses:
changing the one or more settings of the set of configurable alert settings comprises changing the one or more settings to a format compatible with the secondary receiver device ([0265]: patient data can be modified in order to be compatible with the new monitoring device characteristics such as type of device, operating software, and manufacturer).

Regarding claim 27. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 16 as described above.
Rule further discloses:
changing the one or more settings of the set of configurable alert settings comprises changing the one or more settings to a format compatible with the secondary receiver device ([0265]: patient data can be modified in order to be compatible with the new monitoring device characteristics such as type of device, operating software, and manufacturer).  

Regarding claim 28. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.
Rule further discloses:
the second sensor data includes a copy of the first sensor data ([0265]: patient data that is transferred between monitoring devices includes measurement data).  

Regarding claim 29. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 2 as described above.

the transcutaneous glucose sensor and the transmitter unit are integrated in a single housing of the on body device (Fig. 4, item 400 – “sampling and analyzing system”, [0056]: sampling and analyzing system includes the fluid handling system, the optical system, and the display system).  

Regarding claim 30. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 16 as described above.
Rule further discloses:
the second sensor data includes a copy of the first sensor data ([0265]: patient data that is transferred between monitoring devices includes measurement data).  

Regarding claim 31. (Previously presented) 
Rule in view of Jin, Hayter and Cronrath discloses all the features of claim 16 as described above.
Rule further discloses:
the transcutaneous glucose sensor and the transmitter unit are integrated in a single housing of the on body device (Fig. 4, item 400 – “sampling and analyzing system”, [0056]: sampling and analyzing system includes the fluid handling system, the optical system, and the display system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayter; Gary, US 20080312841 A1, Method and apparatus for providing data processing and control in a medical communication system
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Bernstein; Daniel et al., US 20080319295 A1, HEALTH MANAGEMENT DEVICES AND METHODS
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Bernstein; Daniel et al., US 8617069 B2, Health monitor
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Breton; Marc D. et al., US 8135548 B2, Method, system and computer program product for real-time detection of sensitivity decline in analyte sensors
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Budiman; Erwin S., US 20080119708 A1, Method and System for Providing Analyte Monitoring
Reference discloses the use of two receivers to obtain glucose levels of a patient using a transcutaneous glucose sensor.
Hayter; Gary et al., US 20090005665 A1, Method and apparatus for providing data processing and control in a medical communication system
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
McGarraugh; Geoffrey V. et al., US 7920907 B2, Analyte monitoring system and method
Reference discloses the use of one receiver to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Sloan; Mark K., US 8771183 B2, Method and system for providing data communication in continuous glucose monitoring and management system
Reference discloses the use of one receiver to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Taub; Marc B. et al., US 8160900 B2¸ Analyte monitoring and management device and method to analyze the frequency of user interaction with the device
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.
Hayter; Gary et al., US 7618369 B2, Method and system for dynamically updating calibration parameters for an analyte sensor
Reference discloses the use of two receivers to obtain glucose levels of a patient using a transcutaneous glucose sensor.
Hayter; Gary et al., US 20080287761 A1, Method and apparatus for providing data processing and control in a medical communication system
Reference discloses the use of two receivers to obtain in vivo glucose levels of a patient using a transcutaneous glucose sensor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LINA M CORDERO/Primary Examiner, Art Unit 2857